        Case 2:17-cr-00150-SAB          ECF No. 166        filed 12/04/20      PageID.712 Page 1 of 2
 PROB 12C                                                                           Report Date: December 2, 2020
(6/16)
                                                                                              FILED IN THE
                                       United States District Court                       U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON


                                                      for the                       Dec 04, 2020
                                                                                         SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Justin Boyd Renteria                     Case Number: 0980 2:17CR00150-SAB-1
 Address of Offender:                     , Malaga, Washington 98828
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: December 21, 2018
 Original Offense:        Possession of Child Pornography , 18 U.S.C. § 2252A(a)(5)(B), (b)(2)
 Original Sentence:       Prison - 40 months; TSR - 120     Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Alison L. Gregoire                Date Supervision Commenced: September 4, 2020
 Defense Attorney:        Andrea George                     Date Supervision Expires: September 3, 2030


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violation previously reported
to the Court on 11/13/2020.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition #12: You must actively participate and successfully complete an
                        approved state-certified sex offender treatment program. You must follow all lifestyle
                        restrictions and treatment requirements of the program. You must participate in special
                        testing in the form of polygraphs, in order to measure compliance with the treatment
                        program requirements. You must allow reciprocal release of information between the
                        supervising officer and the treatment provider. You must pay for treatment and testing
                        according to your ability.

                        Supporting Evidence: Justin Boyd Renteria is alleged to have violated his conditions of
                        supervised release by failing to attend his individual sex offender counseling session on
                        December 1, 2020.

                        On September 8, 2020, this officer reviewed the judgement and sentence with Justin Boyd
                        Renteria. He stated he understood the conditions of his supervised release, which included
                        special condition number 12. Due to COVID-19, a copy of the judgment and sentence was
                        emailed to Mr Renteria.
        Case 2:17-cr-00150-SAB         ECF No. 166       filed 12/04/20      PageID.713 Page 2 of 2
Prob12C
Re: Renteria, Justin Boyd
December 2, 2020
Page 2

                      On December 2, 2020, this officer spoke with Mr. Renteria’s sex offender counselor Ken
                      Schafer who advised the offender failed to attend his scheduled individual sex offender
                      counseling session on December 1, 2020.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this
petition in future proceedings with the violation previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     December 2, 2020
                                                                           s/Stephen Krous
                                                                           Stephen Krous
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                12/4/2020
                                                                           Date
